In a proceeding to review a determination of a board of appeals which granted a setback variance so that a two-car garage on a residence parcel could be built within 25 feet of a highway, the appeal is from an order dismissing the petition. Order reversed on the law, with $50 costs and disbursements, and petition granted. No showing of hardship was presented which warranted the granting of the variance, particularly in the light of the failure of the interveners to apply for construction of an accessory garage on the plot, 100 feet in length and varying in width from 27.7 feet to 40 feet, which is west of and exclusive of the existent garage and driveway. Nolan, P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ., concur.